Citation Nr: 0532320	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  99-13 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an special monthly compensation (SMC) for 
accrued benefits purposes in excess of that granted for aid 
and attendance based on the loss of use of a foot or both 
feet under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) 
(2005).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and 3 other witnesses


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had 31 years of active service from December 1942 
November 1973.  He died in May 1997, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which granted the appellant's 
claim for accrued benefits based on the veteran's entitlement 
to special monthly compensation (SMC) due to his need for 
regular aid and attendance secondary to his service-connected 
disabilities.  

In November 2005, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance the case on the docket 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  At the time of the veteran's death in May 1997, service 
connection was in effect for: coronary artery 
disease/hypertension/status post myocardial 
infarction/coronary artery bypass graft/and congestive heart 
failure (100%); kidney failure due to chronic kidney 
infection requiring hemodialysis (100%); aortic occlusive 
disease, status-post angioplasty (70%); decreased grip 
strength, residual of CVA (40%); bilateral cataracts and 
glaucoma, status-post right cataract extraction (30%); 
diabetes mellitus (20%): and weakness of the right leg, 
residual of CVA (10%)

2.  In addition to the schedular ratings noted above, prior 
to his death, the veteran was in receipt of SMC under 38 
U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i)(1) payable at a 
housebound rate due to the ratings for his service connected 
disabilities.  

3.  After the veteran's death, the appellant's claim for SMC 
for accrued benefits purposes was granted the provisions of 
under 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) and 
38 C.F.R. § 3.352(a) on account of the veteran being so 
helpless as to be in need of regular aid and attendance at 
the time of his death.

3.  The competent evidence shows that the veteran had a level 
of incapacity which was consistent with loss of use of both 
feet and legs due to service-connected disabilities at the 
time of his death.


CONCLUSION OF LAW

The criteria for entitlement to SMC for accrued benefits 
purposes, based on the loss of use of both feet under 38 
C.F.R. § 3.350, have been met.  38 U.S.C.A. §§ 1114(l), 1155, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.350(b), 
3.1000, 4.63 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There was a significant change in the law prior to the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  In July 2005, the RO issued duty to notify and 
assist correspondence to the appellant.  In correspondence 
from the appellant dated in July 2005, she indicated that she 
had no other evidence to submit and requested that the case 
be forwarded to the Board.  

As discussed in detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further notice or 
development is needed.

II.  Factual Background

Preliminarily, the Board notes that, at the time of the 
veteran's death in May 1997, service connection was in effect 
for: coronary artery disease/hypertension/status post 
myocardial infarction/coronary artery bypass graft/and 
congestive heart failure (100%); kidney failure due to 
chronic kidney infection requiring hemodialysis (100%); 
aortic occlusive disease, status-post angioplasty (70%); 
decreased grip strength, residual of CVA (40%); bilateral 
cataracts and glaucoma, status-post right cataract extraction 
(30%); diabetes mellitus (20%): and weakness of the right 
leg, residual of CVA (10%).

The evidence reflects that in October 1994, entitlement to 
special monthly compensation at the housebound rate was 
established, in light of the fact that the veteran had a 
single 100 % service-connected disability (coronary artery 
disease/hypertension/status post myocardial infarction and 
coronary artery bypass graft with kidney infection) and 
additional disabilities independently rated at 60 percent or 
more.  It was determined that the veteran was not in need of 
aid and attendance due to his service-connected disabilities.

In January 1996, an informal claim for aid and attendance 
benefits was filed.  In a statement provided by the veteran 
in March 1996, he indicated that he was in need of 
specialized care and could not walk or stand with any 
effectiveness.  

VA records show that the veteran was hospitalized in June 
1996 with numerous ailments and complaints, including 
worsening renal failure and increased dyspnea.  It was noted 
that the veteran lived in a nursing home.

The veteran was examined by VA to determine if he needed 
regular aid and attendance in August 1996 (see VA FORM 21-
2680).  It was noted that he was admitted to a VA nursing 
home in July 1996.  The veteran complained that he couldn't 
walk.  The report indicated that he stayed in bed for 6 hours 
overnight and 3-4 hours a day from 9 AM to 9 PM.  It was 
noted that the veteran was in a wheelchair, but had no 
restrictions of the upper extremities; and that although he 
was in a wheelchair, he had full movement.  The examiner 
reported that the veteran tired easily and felt shaky on his 
feet.  It was further noted that he was unable to walk 
without the assistance of another person.  The examiner 
observed that the veteran wanted to go home and that his wife 
did the chores.  It was recorded that the veteran could 
perform self-care, but no cooking or chores.  The physician 
added that the veteran primarily used a wheelchair and 
occasionally a cane for short distances.  

The following conditions were diagnosed: chronic renal 
failure on dialysis; dementia; coronary artery disease with 
bypass; hypertension; CVA; congestive heart failure and 
anemia.  The examiner certified that the veteran required the 
daily personal health care service of a skilled provider 
without which he would require hospital, nursing home or 
other institutional care.  

The examiner further explained that the veteran was at the VA 
nursing home because at various periods, he was unable to 
care for himself, and that the veteran's main problem was 
renal failure on dialysis.  The examiner opined that the 
veteran did need someone to perform, not the chores of daily 
cleaning and eating, but chores relating to household care 
and management.  

In an August 1996 rating decision, entitlement to SMC based 
on the need for aid and attendance was denied.  In March 
1997, the appellant, on behalf of the veteran expressed 
disagreement with the August 1996 determination, maintaining 
that the veteran was so helpless as to warrant the assignment 
of a SMC R-1 rating.  She stated that the veteran had been in 
a nursing home since the summer of 1996.  

In March 1997 another VA Form 21-2680 was added to the 
record, reflecting that the veteran was examined for the need 
for regular aid and attendance in January 1997.  At that time 
his primary complaints were loss of memory and weakness.  The 
report indicated this posture was upright.  It was noted that 
he was permanently disabled and suffered from generalized 
weakness.  The examiner determined that the veteran was able 
to: get out of bed; walk around; dress and undress; keep 
clean and presentable and feed himself.  It was determined 
that he was not able to attend to the wants of nature or 
bathe himself and that he was not mentally competent.  It was 
also observed that due to dementia, he was not able to 
protect himself from the hazards of daily living.  The report 
indicated that the veteran was unable to leave home due to 
severe weakness and dementia.  The report indicated that he 
used a walker or a cane for ambulation.

Diagnoses of probable Alzheimer's dementia and end stage 
renal disease on dialysis were made.  The examiner certified 
that the veteran required the daily personal health care 
service of a skilled provider without which he would require 
hospital, nursing home or other institutional care.  

The veteran died in May 1997 at the age of 73.  The immediate 
cause of death was cardiopulmonary arrest.  

In May 1997, the appellant filed claims for service 
connection for the cause of the veteran's death and 
additional compensation for accrued benefits purposes.  In a 
June 1997 rating decision, service connection was established 
for the cause of the veteran's cause of death.

In March 1998, the appellant filed an accrued benefits claim, 
requesting SMC for aid and attendance with an R-1 rating.

VA medical records dated from December 1994 through the 
veteran's death in May 1997 are on file.  The rating decision 
referenced a December 1995 record, which documented the 
veteran's complaints of unsteadiness and falling down due to 
a prior stroke, as well as symptoms of increased shortness of 
breath and weakness.  The record reportedly indicated that 
the veteran needed regular help and attendance at home.  
(Unfortunately the Board was unable to locate that particular 
entry in the file).  In April 1996, the veteran was 
hospitalized from treatment of pneumonia.  From May 1996 
until his death in May 1997, the veteran required nursing 
home care or hospitalization.  A December 1996 entry 
indicated that the veteran had fallen in December 1996, with 
no apparent injury, but it was noted that falling remained a 
big problem for him.  It was also recorded that the veteran 
fell in January 1997 with no injury.  A February 1997 record 
documents a history of multiple falls in the nursing home.  
More specifically, a February 1997 clinic note reflects that 
the veteran tried to stand and when the wheelchair moved, he 
fell on the floor.

In a February 1999 rating decision, the RO granted the 
appellant's claim for SMC due to the need for regular aid and 
attendance, for accrued benefits purposes, effective from 
December 1995.

In her March 1999 NOD, the appellant acknowledged the grant 
of SMC for aid and attendance and indicated that she 
understood that he was not eligible for a SMC R-1 rating.  
Instead she maintained that he had "loss of use" of the 
legs.  She reported that more than 75% of the time that he 
got out of bed at their home, he fell to the floor.  The 
appellant further indicated that the nursing home continued 
to call her daughter to report that he had fallen out of bed.  
She also noted that the veteran could not walk inside their 
home unassisted without falling and could not walk any 
significant distance.  She reports that his legs were useless 
and that this was the primary reason that he needed nursing 
home care.  The veteran's widow requested consideration of 
38 C.F.R. § 3.350(c)(1)(ii) and an additional step under 
38 C.F.R. § 3.350(f)(4), and sought a letter rating "N", 
for accrued benefits purposes. 

In 1999 several lay statements were submitted for the record, 
which essentially attested to the veteran's difficulties with 
falling and his loss of use of the legs.  

In July 1999, a medical statement from the director of the 
nursing home care unit indicated that the veteran had been a 
patient in a VA nursing home.  She opined that having 
reviewed the medical record, the veteran was not able to walk 
independently and was wheelchair bound.

Additional lay statements were added to the record in 2003 
attesting to the effect that the veteran experienced multiple 
falls and was unable to walk even several feet to the 
bathroom. 

The appellant and several witnesses provided testimony at a 
hearing held at the RO in April 2004.  The appellant and the 
witnesses, which included the veteran's daughter, a 
registered nurse, and two other friends and care-givers, 
asserted that the veteran's legs frequently gave out on him, 
resulting in falls, and that his legs were functionally 
useless during at least the last year of his life.


III.  Pertinent Law and Regulations

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, disability 
compensation may be paid at special rates when certain 
medical criteria are met.  The level of SMC provided under 38 
U.S.C.A. § 1114(k) is payable for anatomical loss or loss of 
use of one foot, one or more creative organs, or both 
buttocks; blindness in one eye; the inability to communicate 
by speech due to organic aphonia; or deafness in both ears.  
Additionally, the level of SMC provided under 38 U.S.C.A. § 
1114(l) is payable for anatomical loss or loss of use of both 
feet, or one hand and one foot; blindness in both eyes with 
visual acuity of 5/200 or less; or being permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 C.F.R. 3.350(b).

"Loss of use of a hand or a foot" will be held to exist when 
no effective function remains, other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee, with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, with attention to 
whether the acts of balance or propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i) and 4.63 (2005).

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, DC 8521, complete paralysis also encompasses foot 
drop and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

IV.  Analysis

The appellant seeks entitlement to SMC for purposes of 
accrued benefits based on the veteran's loss of use of his 
legs/feet prior to his death.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning a SMC award is 
not whether amputation is warranted but whether the appellant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

Applying this standard, and after reviewing the evidence of 
record, the Board finds that the veteran's medical condition 
is such as to satisfy the criteria for an award of SMC based 
on loss of use of the feet bilaterally.  The evidence shows 
that due to his many and significant service-connected 
disabilities, the veteran is not even able to walk only a few 
feet.  Even when examined in August 1996, it was noted that 
the veteran was in a wheelchair, and was unable to walk 
without the assistance of another person.  

When examined in January 1997, the examiner determined that 
the veteran was able to get out of bed; walk around.  
However, that same report indicated that the veteran was 
unable to leave home due to severe weakness and dementia.  
The report indicated that he used a walker or a cane for 
ambulation.  However, medical records dated at least from 
December 1996 forward indicate that the veteran was mainly 
only mobile in his wheelchair and documented that attempts to 
stand and walk had resulted in numerous falls.  The 
documentation of several falls in the VA medical records, on 
the veteran's attempts to stand upright and ambulate, are 
entirely consistent with the experiences of the veteran's 
spouse, family members and care-takers, which have been 
offered by their lay statements in testimony.  In essence, 
the findings made by the examiner in January 1997, which 
weigh against the claim, are inconsistent with lay statements 
and testimony offered by the veteran's family members and 
care-takers, to include the veteran's daughter, a registered 
nurse, and additional VA medical evidence dated before and 
during the same time period.  Moreover, the record includes a 
July 1999 a medical statement from the director of the 
nursing home care unit where the veteran was treated; who 
opined that having reviewed the medical record, the veteran 
was not able to walk independently and was in a wheelchair.  

The Board finds that the weight of the competent evidence 
shows that the effective function remaining in the veteran's 
feet was tantamount to "loss of use".  In other words, no 
effective function remained other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthetic device.  This conclusion is supported by 
the preponderance of the aforementioned evidence, which 
documented the veteran's severe weakness resulting from 
several very severe service-connected disabilities, his 
inability to safely or effective ambulate even a few feet or 
even stand upright, his numerous documented falls and his 
dependence on his wheelchair for locomotion.  SeeTucker, 
supra.

The overwhelming weight of the medical and lay evidence 
reflects that the veteran was unable to walk a few steps 
safely or effectively without the assistance of a supportive 
device or another person during the year prior to his death.  
This level of impairment is sufficient to allow the 
assignment of SMC based on loss of use of the lower 
extremities.  Accordingly, the claim for a higher level of 
SMC based on loss of use of the lower extremities for accrued 
benefits purposes is warranted.


ORDER

Entitlement to a higher level of SMC based on loss of use of 
the legs and feet for accrued benefits purposes is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


